 1   JACK S. SHOLKOFF, CA Bar No. 145097
     jack.sholkoff@ogletree.com
 2   JENNIFER L. KATZ, CA Bar No. 258917
     jennifer.katz@ogletree.com
 3   OGLETREE, DEAKINS, NASH, SMOAK &
     STEWART, P.C.
 4   400 South Hope Street, Suite 1200
     Los Angeles, CA 90071
 5   Telephone:    213-239-9800
     Facsimile:    213-239-9045
 6
     Attorneys for Defendants
 7   CARMAX AUTO SUPERSTORES WEST
     COAST, INC. and CARMAX AUTO
 8   SUPERSTORES CALIFORNIA, LLC
 9                                UNITED STATES DISTRICT COURT

10                               NORTHERN DISTRICT OF CALIFORNIA

11

12   DEREK MCELHANNON, ALEENA IQBAL,                Case No. 3:19-cv-00586-WHO
     CHRISTOPHER SYHARATH, RUBEN
13   SANTIAGO, and EMIL MILISCI, each               STIPULATION AND ORDER
     individually, and on behalf of all others      TO CONTINUE MAY 15, 2019 HEARINGS
14   similarly situated,
                                                    Complaint Filed: November 21, 2018
15                 Plaintiffs,                      Removal Filed: February 1, 2019

16          v.

17   CARMAX AUTO SUPERSTORES WEST
     COAST, INC., a Virginia corporation;
18   CARMAX AUTO SUPERSTORES
     CALIFORNIA, LLC, a Virginia limited
19   liability company; and DOES 1-50, inclusive,

20                 Defendants.

21

22

23

24

25

26
27

28

                                                                      Case No. 3:19-cv-00586-WHO
                 STIPULATION AND [PROPOSED] ORDER TO CONTINUE MAY 15, 2019 HEARINGS
 1          Plaintiffs DEREK McELHANNON, ALEENA IQBAL, CHRISTOPHER SYHARATH,
 2   RUBEN SANTIAGO, EMIL MILISCI, and MICHAEL LANTIS (collectively, “Plaintiffs”) and
 3   defendants Carmax Auto Superstores West Coast, Inc. and Carmax Auto Superstores California,
 4   LLC (collectively, “CarMax”) (together with Plaintiffs, the “Parties”), hereby stipulate and agree as
 5   follows:
 6          WHEREAS, on March 6, 2019, CarMax filed its Motion to Compel Arbitration, Dismiss
 7   Class Claims, and Stay PAGA Claim Pursuant to the Federal Arbitration Act (9 U.S.C. § 3), or, in
 8   the Alternative, to Dismiss Pursuant to Federal Rule of Civil Procedure 12(b)(1) and 12(b)(6) (the
 9   “Motion to Compel”), setting the Motion to Compel for hearing on April 16, 2019;
10          WHEREAS, after this matter was reassigned to Judge Orrick, CarMax re-noticed its Motion
11   to Compel to be heard in this Court on May 8, 2019, at 2:00 p.m.;
12          WHEREAS, on April 2, 2019, plaintiffs Aleena Iqbal and Emil Milisci filed a Motion to
13   Remand Matter to State Court (the “Motion to Remand”), setting the Motion to Remand for
14   hearing in this Court on May 15, 2019, at 2:00 p.m.;
15          WHEREAS, on April 3, 2019, CarMax filed a Motion to Strike Plaintiffs’ Second
16   Amended Complaint for Damages (the “Motion to Strike”), setting the Motion to Strike for hearing
17   in this Court on May 8, 2019, at 2:00 p.m.;
18          WHEREAS, on April 15, 2019, the Court reset the hearing on CarMax’s Motion to Compel
19   and Motion to Strike for May 15, 2019, at 2:00 p.m.;
20          WHEREAS, all briefing has been completed on the Motion to Compel, Motion to Remand,
21   and Motion to Strike;
22          WHEREAS, on April 29, 2019, the Parties participated in mediation in attempt to resolve
23   all or part of the instant matter. Although no resolution was reached on that date, at the conclusion
24   of the mediation session, the Parties agreed to continue discussing a possible resolution, and
25   therefore agreed that a temporary pause in the proceedings, through May 29, 2019, would
26   effectuate this process;
27          WHEREAS, the Parties therefore agreed that a short continuance of the hearings on the
28   Motion to Compel, Motion to Remand, and Motion to Strike would facilitate the Parties’ efforts to

                                                 1                    Case No. 3:19-cv-00586-WHO
                 STIPULATION AND [PROPOSED] ORDER TO CONTINUE MAY 15, 2019 HEARINGS
 1   resolve this matter, and agreed to stipulate to continue the hearings until a mutually agreeable date
 2   after May 29, 2019.
 3          NOW, THEREFORE, Plaintiffs and CarMax HEREBY STIPULATE AND AGREE as
 4   follows:
 5          1.      The hearings on the Motion to Compel, Motion to Remand, and Motion to Strike
 6   shall be continued to June 12, 2019, at 2:00 p.m.
 7          2.      No further briefing on the Motion to Compel, Motion to Remand, and/or Motion to
 8   Strike shall be permitted.
 9          IT IS SO STIPULATED.
10   DATED: May ___, 2019                          WHITEHEAD EMPLOYMENT LAW
11                                                 McNICHOLAS & McNICHOLAS, LLP
12                                                 CHRISTINA HUMPHREY LAW, P.C.
13

14
                                                   By:
15                                                       Jacob N. Whitehead
                                                         Patrick McNicholas
16                                                       Christina A. Humphrey
17                                                 Attorneys for Plaintiffs DEREK McELHANNON,
                                                   ALEENA IQBAL, CHRISTOPHER SYHARATH,
18                                                 RUBEN SANTIAGO, and EMIL MILISCI
19

20   DATED: May ___, 2019                          OGLETREE, DEAKINS, NASH, SMOAK &
                                                   STEWART, P.C.
21

22

23                                                 By:
                                                         Jack S. Sholkoff
24                                                       Jennifer L. Katz
25                                                 Attorneys for Defendants
                                                   CARMAX AUTO SUPERSTORES WEST COAST,
26                                                 INC. and CARMAX AUTO SUPERSTORES
                                                   CALIFORNIA, LLC
27

28

                                                2                     Case No. 3:19-cv-00586-WHO
                 STIPULATION AND ORDER TO CONTINUE MAY 15, 2019 HEARINGS
 1                                        [PROPOSED] ORDER
 2          Good cause appearing, and pursuant to the stipulation of the parties, IT IS HEREBY
 3   ORDERED that:
 4          1.      The hearings on the Motion to Compel (ECF No. 15), Motion to Remand (ECF No.
 5   24), and Motion to Strike (ECF No. 25) shall be continued to June 12, 2019, at 2:00 p.m.
 6          2.      No further briefing on the Motion to Compel, Motion to Remand, and/or Motion to
 7   Strike shall be permitted.
 8

 9
     DATED: May 7, 2019                              By:
10
                                                            Hon. William H. Orrick
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                3                     Case No. 3:19-cv-00586-WHO
                 STIPULATION AND ORDER TO CONTINUE MAY 15, 2019 HEARINGS
